Frank R. Bayger, J.
In January 1971, an Erie County Grand Jury began an investigation into matters related to the county’s *30proposed construction of a domed sports stadium. A similar inquiry had been previously commenced by Federal authorities. The county investigation resulted in the return of this indictment charging these defendants with the crimes of conspiracy and bribery. The defendants are members of Buffalo, New York and Houston, Texas architectural firms which were retained by the county in connection with the proposed construction. This indictment alleges that they conspired with each other and with a certain J. Lloyd Walker, a member of the Buffalo firm who is named as a coconspirator but not as a defendant, to bribe certain members of the Erie County Legislature so as to influence their vote on stadium legislation. A second count alleges that they did in fact solicit and aid Walker’s payment of money to unnamed legislators for that purpose.
During the course of these simultaneous but independently conducted investigations, each of these defendants was subpoenaed to appear before both the Federal and State Grand Juries. In each, they indicated an intention to refuse to testify or otherwise co-operate with the authorities, on the grounds of their constitutional privileges against self incrimination. They were thereupon excused by the State authorities and did not appear before the County Grand Jury. The Federal authorities elected to compel their testimony however and each defendant was granted immunity from prosecution pursuant to section 2514 of title 18 of the United States Code. Upon being thus immunized from prosecution and compelled to testify by prder of the local United States District Court, each of these defendants freely informed the Federal Grand Jury as to their knowledge of and joint participation in the bribery of certain members of the County Legislature.
The' Federal investigation resulted in the indictment, trial and conviction of two county legislators for violations of Federal statutes .relating to conspiracy and interstate activity violative of State laws relating to bribery. (U. S. Code, tit. 18, §§ 371, 1952.) The defendants Lloyd, Jones and Morris were not called by the United States Attorney to testify upon the legislators’ trial, on the grounds that their testimony would be cumulative and unnecessary to the government’s case.
The defendants have now moved to dismiss this indictment on the grounds that it refers to matters identical to those about which they were compelled to testify in the Federal investigation and as to which they were thereupon immunized from prosecution under section 2514. It is their contention that they thereby acquired a “ transactional ” immunity which is binding *31upon both State and Federal courts and which totally precludes this- indictment or any -other prosecution by either State or Federal authorities for any crimes to which their Federally compelled testimony referred.
The defendants are joined and supported in this argument by the United States Department of Justice which has appeared upon this motion as amicus curiae and strenuously urged a dismissal of the indictment upon the same grounds as urged by the defendants. In oral argument the Assistant United States Attorney formerly in charge of the local Organized Crime Task Force Unit and who headed this stadium investigation argued, with the specific approval of the United States Attorney General, that he had deliberately used section 2514’s transactional immunity pursuant to his department’s advice in an effort to obtain the fullest possible co-operation of these defendants and that he had in fact assured them that that immunity applied to all courts, State and Federal.
The People do not deny, and this court’s review of some of the defendant’s Federal Grand Jury testimony confirms, that the indictment under consideration does refer to the same matters and transactions concerning which the defendants were compelled to testify during the Federal investigation. The People contend however that they neither used that testimony, nor derived any leads therefrom, nor gained any benefit whatsoever from that testimony. They claim, without contradiction, that the present indictment is the result of a totally independent investigation by the County Grand Jury, unaided in any manner by the earlier Federal inquiry. They also argue with substantial merit that the Federal authorities were constitutionally required to confer nothing more than a “ use and derivative use ” type of immunity upon these defendants in order to compel the desired co-operation and testimony (cf. Kastigar v. United States, 406 U. S. 441). Therefore, while conceding ithe constitutionality of section 2514 and the fact that it purports to grant transactional immunity and that these defendants testified in the Federal proceedings under the protection of that statute, and the fact that, in a proper case, Federal immunity statutes may be binding upon the several States, the People contend that under the circumstances of this case, to unnecessarily impose such immunity upon a State court so as to bar independent State prosecution for State crimes would be an unconstitutional application of the statute.
Section .2514 provides in pertinent part that: “ No such witness shall be prosecuted or subjected to any penalty or forfeiture *32for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, nor shall testimony so compelled be used as evidence in any criminal proceeding * * # against him in any court.”
This section was intentionally patterned after similarly worded Federal statutes previously held to constitutionally confer complete transactional immunity from State as well as Federal prosecutions. (1968 U. S. Cong. & Adm. News 2112, 2184; cf. Brown v. Walker, 161 U. S. 591; Adams v. Maryland, 347 U. S. 179; Ullman v. United States, 350 U. S. 422; Reina v. United States, 364 U. S. 507.) Those rulings have been continually reaffirmed by the Supreme Court and their propriety was again recognized by the court in Kastigar v. United States (406 U. S. 441, supra) as recently as May of this year.
Section 2514 itself has been authoritatively held to be a constitutional exercise of Congressional power under the supremacy clause of the Constitution and, as such, capable of precluding State as well as Federal prosecution of an immunized witness for any crime to which his testimony referred (Matter of Parker, 411 F. 2d 1067; Carter v. United States, 417 F. 2d 384; United States v. George, 444 F. 2d 310).
The foregoing authorities require a dismissal of this indictment; and there is nothing in Murphy v. Waterfront Comm. (378 U. S. 52) or Kastigar v. United States (supra) which would require or even allow a contrary conclusion. Indeed, as was mentioned above, those cases reaffirmed the validity of Brown, Ullman and similar cases (supra). Both Murphy and Kastigar were concerned with the minimum extent of immunity which must he afforded a witness before his testimony might be constitutionally compelled over a claim of the Fifth Amendment privilege. Murphy held that that amendment protects State witnesses from Federal as well as State incrimination and Federal witnesses from incrimination under State as well as Federal laws. But since a grant of State immunity could never bind the Federal Government in view of the supremacy clause, the. court further held that in the case of a State witness the amendment prohibited the Federal Government’s use of his compelled testimony or its fruits in any prosecution against him. The question of Federal immunity legislation and its effect upon State prosecutions was not considered in Murphy. That case is therefore inapposite to the case at bar.
Kastigar was similarly concerned with questions of constitutional law rather than statutory construction. Specifically that *33case determined that immunity from prosecutorial use and derivative use of compelled testimony as provided by section 6002 of title 18 of the United States Code is coextensive with the privilege against self incrimination and is therefore sufficient to compel a witness’ testimony. While thus determining the constitutionally minimum immunity that must be afforded a witness before he may be denied the privilege against self incrimination, the court did not pretend to interpret or hold invalid broader immunity provisions such as section 2514. The fact that the Government chose to afford these defendants a greater immunity than Kastigar would require, or constitutional considerations demand, does not afford a basis for a denial of this motion.
Whether it was constitutionally necessary to grant these defendants full transactional immunity from State and Federal prosecution is not determinative of the issue presented (cf. Reina v. United States, 364 U. S. 507, supra). That Congress may properly provide for such immunity as an aid to the enforcement of Federal statutes relating to interstate crime, and that Federal courts and prosecutors may use that aid in their prosecution of such crimes, are firmly established by Brown, Ullman, Reina and similar cases (supra). That their use may iinpede, restrict and seriously hamper a State’s prosecution of State crimes, perhaps to an ill-advised or inappropriate degree, is to be regretted, but such is the well-established law.
The defendant’s motion is granted and this indictment dismissed.